DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
	Response to Arguments
Applicant’s arguments, see pages 8-9, filed on 04/22/2021, with respect to claims 1, 58-59, 61, 65-67, 69- 74, 78, 81-83, and 111-121 have been fully considered and are persuasive.  The rejection of claims 1, 58-59, 61, 65-67, 69- 74, 78, 81-83, and 111-121 has been withdrawn. 

Allowable Subject Matter
Claims 1, 58-59, 61, 65-67, 69- 74, 78, 81-83, and 111-121 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, O’Banion et al (US 2006/0199196) teaches a system (referred to as a biochip analysis system in [0146] and shown in Figure 3A) for 
a reaction plate (referred to as a functional biochip (21) in [0146] and shown in Figure 3A) comprising a reaction plate RFID tag (See [0146] and Figure 3A wherein the biochip (21) has an attached RFID tag (23) and a barcode (see [0095] which recites that “provided herein is a biological product that is associated with a label that includes an RFID tag, and optionally human readable information, such as printed text, and optionally a barcode”, and see further in [0160] which recites “[t]he invention further includes methods which combine radio frequency identifiers (RFIDs) with one or more of the following: (a) barcodes, (b) global positioning systems, and (c) computer based tracking”; and 
a reagent container (referred to as a functional biochip (21) in [0146] and shown in Figure 3A, wherein the reaction plate (functional chip (21)) comprises a least one reagent container from assay area (22)) comprising a reagent container RFID tag (The reagent container is the functional biochip (21) that comprises the assay area 22 whereto the RFID tag (23) is attached); and 
the reaction plate RFID tag (See [0146] and Figure 3A wherein the biochip (21) has an attached RFID tag (23) that can transmit information to a reader associated with the biochip analysis system) and where the reagent container RFID tag storing and sharing information for a workflow for the molecular analysis (See claim 9).  


reading a reaction plate RFID tag coupled to a barcode (see [0157] which recites that “[i]n certain methods, such as those involving plates or microarrays, an RFID tag associated with the plate or microarray is read and/or written during or after a research procedure, thereby allowing a user to label the plate or array, for example, with information regarding an experiment performed using the plate”, see further in [0160] wherein the invention includes methods which combine radio frequency identifiers (RFIDs) with bar codes) on a reaction plate (See [0146] wherein results can be read from the RFID tag (23) attached to the biochip (21));
reading a reagent container RFID tag coupled to a barcode (see [0151] which recites that “[t]he biological research reagent can be provided in a tube or vial that is RFID-tagged”) on a reagent container (The reagent container is the functional biochip (21) that comprises the assay area 22 whereto the RFID tag (23) is attached); and 
applying information read from the reaction plate RFID tag (See [0146] wherein the information encoded on the RFID is applied to direct steps in the analysis of a sample thereinafter as illustrated in Figure 3B) and/or the reagent container RFID tag to carry out a workflow for the molecular analysis.
Furthermore, O’Banion teaches a smart consumable (referred to as a functional biochip(21) in [0146] and shown in Figure 3A) performing a molecular analysis workflow (See Figure 3B which depicts a workflow of processes that can be performed on the functional biochip(21) such as the detection of cells), the smart 
However, O’Banion neither teaches nor fairly suggests a system for performing a molecular analysis wherein the reaction plate (of the system) is configured to provide multiple assays, and wherein the reaction plate RFID tag includes stored thereon plate layout information defining which of the multiple assays are associated with which reaction sites of the reaction plate (as required by claim 1).
In addition, O’Banion neither teaches nor fairly suggests a method for performing a molecular analysis comprising: reading a reaction plate RFID tag on a reaction plate, wherein the reaction plate RFID tag reads information identifying a 
In addition, O’Banion neither teaches nor fairly suggests a smart consumable for performing a molecular analysis workflow, the smart consumable comprising a reaction holder comprising multiple reaction sites and comprising a reaction holder RFID tag wherein one or more reaction sites include a first reagent, and wherein the reaction holder RFID tag includes information identifying which of the multiple reaction sites include the first reagent; and wherein the reagent container RFID tag sends and receives and/or stores information regarding the workflow for the molecular analysis, wherein the reagent container RFID tag includes transfer instructions for applying a particular volume of a second reagent to the one or more reaction sites identified as having the first reagent (as required by claim 83).
Claims 1, 58 and 83 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claims 1, 58 and 83. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797